Citation Nr: 0635852	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  96-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
January 1981, and from March 1985 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
degenerative disc disease of the lumbar spine, and assigned a 
10 percent initial rating for this disability.  The veteran 
subsequently initiated and perfected an appeal of this rating 
determination.  In September 2002, he testified before the 
undersigned Veterans Law Judge, seated at the RO.  

This appeal was previously presented to the Board in April 
1998, June 2003, and December 2004; on each occasion it was 
remanded for additional development.  It has now been 
returned to the Board.  

During the course of this appeal, the veteran was awarded a 
20 percent rating for his degenerative disc disease of the 
lumbar spine, effective from July 1, 1995.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

The issue of service connection for a kidney disorder was 
also perfected for appeal before the Board.  However, in an 
April 2006 rating decision, service connection for 
hypoplastic/dysplastic kidney, with hypertension, was 
granted.  Because the veteran was awarded service connection 
for this disability, it is no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is manifested by forward flexion to at least 58 degrees and 
extension to at least 15 degrees, with some numbness in the 
left lower extremity, and incapacitating episodes of less 
than 4 weeks per 12 month period.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235-43 (2006); 38 C.F.R. § 4,71a, 
Diagnostic Codes 5003, 5285-95 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
January 2003 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The January 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated in June 2004 and an additional supplemental 
statement of the case (SSOC) was provided in July 2006.  The 
claimant was thus aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to his 
claims.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
in October 1995, September 1998, August 2003, and May 2005.  
38 C.F.R. § 3.159(c)(4) (2006).  The records obtained satisfy 
38 C.F.R. § 3.326.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, the veteran has been provided notice of all 
applicable rating criteria for his service-connected 
degenerative disc disease of the lumbar spine, and within the 
July 2006 supplemental statement of the case, he was provided 
notice of the criteria for assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks an initial rating in excess of 20 percent 
for his degenerative disc disease of the lumbar spine.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43).  Effective September 23, 
2002, VA also revised the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within a January 2003 letter and the June 2004 Supplemental 
Statement of the Case, the veteran was afforded notice of the 
revised criteria.  Additionally, his pending appeal was 
reconsidered in light of the revised criteria in June 2004   
Therefore, no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

The veteran was initially granted service connection under 
Diagnostic Code 5003, for degenerative arthritis, and 
Diagnostic Code 5295, for lumbosacral strain.  Prior to the 
regulatory changes, Diagnostic Code 5295 provided as follows:

Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in standing 
position	20
Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbar spine was rated under Diagnostic Code 5292.  Under 
this Code, a 20 percent rating was assigned for moderate 
limitation of motion, and a 40 percent evaluation was 
assigned for severe limitation of motion was required.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes in September 2003, 
degenerative disc disease and other disabilities of the spine 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  

As the veteran is also shown to have some disc space 
narrowing of the lumbar spine secondary to his degenerative 
disc disease of the lumbar spine, the Board must also 
consider the rating criteria for intervertebral disc syndrome 
(Diagnostic Code 5293).  Prior to the regulatory revisions in 
September 2002, Diagnostic Code 5293 awarded the following: 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warranted a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is warranted.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2006).  

Upon receipt of the veteran's claim, he was afforded a VA 
orthopedic examination in October 1995.  He gave a history of 
a lumbar strain during military service, with recurrent low 
back pain thereafter.  On objective physical examination, the 
veteran exhibited no physical abnormalities of the spine.  
Forward flexion of the lumbar spine was to 95 degrees, 
extension was to 35 degrees, lateral flexion was to 40 
degrees bilaterally, and lateral rotation was to 35 degrees.  
Pain was not noted on motion.  X-rays of his lumbosacral 
spine revealed mild hypertrophic spurring at L1-2, but were 
otherwise within normal limits.  The final diagnosis was of 
arthritis of the lumbosacral spine.  

The veteran next underwent VA spinal examination in September 
1998.  He reported continuing low back pain, for which he 
wore a back brace while working.  He stated his low back pain 
radiated into his lower extremities, especially his left leg.  
Physical evaluation of his low back revealed no listing or 
scoliosis of the spine.  No spasm or tenderness was present.  
Range of motion testing revealed forward flexion to 90 
degrees, extension to 15 degrees, and lateral flexion to 15 
degrees bilaterally.  Heel and toe gait was normal, and 
straight leg raising was negative.  Deep tendon reflexes were 
within normal limits, except at the left Achilles' tendon, 
which was hypoactive.  Peripheral pulses and sensation were 
also within normal limits.  August 1997 x-rays of the 
lumbosacral spine revealed small degenerative changes and 
osteophytes of the spine.  MRI examination of the veteran's 
spine revealed some narrowing of the veteran's intervertebral 
neural foramina, without obvious nerve root impingement.  The 
final impression was of degenerative disc disease of the 
lumbosacral spine.  

Another VA orthopedic examination of the lumbar spine was 
afforded the veteran in August 2003.  He stated that in the 
last five years he had no definitive treatment for his low 
back, although he continued to receive medical treatment from 
VA.  He reported missing a couple of days of work secondary 
to his low back disability.  His low back pain was described 
as constant, and was exacerbated with use.  On physical 
examination the veteran's low back was without point 
tenderness or spasm.  His pelvis was level.  Range of motion 
testing revealed forward flexion to 80 degrees, extension to 
15 degrees, and lateral flexion to 10-15 degrees.  The 
examiner found no indication of additional functional loss 
due to weakened movement, excessive fatigability, or 
incoordination.  Heel and toe gait was normal, and straight 
leg raising was negative.  Deep tendon reflexes were 
hypoactive but intact.  Degenerative disc disease of the 
lumbosacral spine was confirmed.  

Most recently, the veteran underwent VA orthopedic 
examination of his lumbosacral spine in May 2005.  His 
history of a lumbosacral strain since service was noted.  He 
continued to experience low back pain, for which he took 
anti-inflammatory medication, and numbness of the left lower 
extremity.  He also used a back brace during work, but did 
not require an assistance device for walking.  While he 
reported frequent episodes of pain, these did not prevent him 
from working.  Physical examination of his low back revealed 
no evidence of scoliosis, and very slight flattening of the 
lumbar lordosis.  Range of motion testing indicated forward 
flexion to 58 degrees, extension to 30 degrees, lateral 
flexion to 25 degrees on the left and 28 degrees on the 
right, and lateral rotation to 25 degrees on the left and 21 
degrees on the right.  Pain was present with flexion and 
extension, and on the extremes of lateral flexion and 
rotation.  Straight leg raising was positive bilaterally.  
His loss of sensation in the left lower extremity was 
consistent with his radiculopathy at L4-5.  The examiner 
found no indication of incapacitating episodes.  Degenerative 
disc disease of the lumbosacral spine was confirmed.  

The veteran has also received VA outpatient treatment for his 
lumbar spine disability.  In 1997, he underwent VA physical 
therapy, with some increase in mobility of the lumbosacral 
spine, but no significant reduction in his low back pain.  
Physical therapy was again afforded him in 2001, with some 
decrease in low back pain.  The veteran has also been treated 
at various private facilities, such as the University of 
Kansas Medical Center, where he was afforded steroid 
injections for relief of his low back pain.  

In September 2002, the veteran testified before a Veterans 
Law Judge, seated at the RO.  He reported constant pain of 
the low back, for which he wore a back brace on occasion.  He 
stated his pain limited his ability to engage in recreational 
activities, such as skiing, hiking, and camping, which he 
used to enjoy.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent for the veteran's degenerative 
disc disease of the lumbosacral spine.  Considering first the 
prior criteria for low back disabilities, the Board finds the 
veteran's low back does not exhibit more than moderate 
limitation of motion.  On multiple VA examinations between 
October 1995 and May 2005, the veteran has had forward 
flexion to 58 degrees or better, and extension to at least 15 
degrees.  Also, no examiner has suggested the veteran has any 
additional limitation of motion due to such factors as excess 
fatigability, pain, weakness, or incoordination.  See DeLuca, 
supra.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5292 is not warranted.  The clinical evidence 
also does not demonstrate more than moderate impairment due 
to intervertebral disc syndrome, so as to warrant a higher 
rating under Diagnostic Code 5293.  While the veteran has had 
some mild hypoactivity in the left Achilles' tendon, his deep 
tendon reflexes have otherwise been within normal limits.  
Additionally, while he has reported some numbness in the left 
lower extremity, he has generally been without significant 
neurological deficit on VA examination.  Overall, the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent under the prior versions of Diagnostic 
Codes 5292 and 5293.  Similarly, the Board does not find 
evidence of severe lumbosacral strain such that a higher 
evaluation would be in order under the provisions of 
Diagnostic Code 5295.  

Considering next the revised criteria for low back 
disabilities, a disability rating in excess of 20 percent is 
not warranted, as the clinical evidence does not reflect 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  All VA examinations of record reflect 
forward flexion of the spine greater than 30 degrees, and no 
examiner has suggested the veteran exhibits ankylosis of the 
lumbar spine.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  As the veteran 
retains at least some motion of the spine, an increased 
initial rating based on ankylosis is not warranted at the 
present time.  

Evaluation of the veteran's degenerative disc disease of the 
lumbar spine under the revised criteria for intervertebral 
disc syndrome also would not warrant an increased initial 
rating for this disability.  The veteran does not experience 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, as 
would warrant the next higher evaluation of 40 percent.  
Although the veteran has consistently reported chronic pain 
and stiffness of his low back, for which he takes medication 
and occasionally uses a back brace, his episodes of pain and 
limitation of motion have not required bed rest prescribed by 
a physician and treatment by a physician.  Thus, an increased 
initial rating under Diagnostic Code 5243 is not warranted.  

Because the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
lumbar spine, an increased initial rating under the factors 
noted in DeLuca is currently not warranted.  While the 
veteran has reported some painful motion of the spine, no 
examiner has quantified this symptom in terms of additional 
limitation of motion; therefore, a disability rating in 
excess of 20 percent under the factors noted in DeLuca is not 
warranted at this time.  Additionally, the Board has also 
considered whether a staged rating is warranted, as required 
by the U.S. Court of Appeals for Veterans Claims in 
Fenderson.  However, because the veteran has displayed a 
level of disability consistent with his 20 percent initial 
rating and no higher since the initiation of this appeal, a 
staged rating is not warranted in the present case.  See 
Fenderson, supra.  

Finally, as noted above, under the revised criteria effective 
from September 2002 until the September 2003 revisions, 
intervertebral disc syndrome may be evaluated by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  As indicated, the 
orthopedic manifestations of the veteran's service-connected 
back disability would warrant, at most, a 20 percent 
evaluation under the provisions of Diagnostic Code 5292.  The 
Board has considered the provisions of Diagnostic Code 8520 
which contemplates impairment of the sciatic nerve with 
respect to the demonstrated neurological manifestations of 
the veteran's service-connected back disability.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability evaluation; moderate incomplete paralysis warrants 
a 20 percent disability evaluation; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).  At most, 
the Board finds that a separate 10 percent evaluation would 
be in order for the neurological manifestations of the 
veteran's back disability.  The separate orthopedic and 
neurologic evaluations must now be combined under 38 C.F.R. § 
4.25, along with the evaluations assigned to the veteran's 
other service-connected disabilities during the relevant 
period of time between September 2002 and September 2003.  
During that time, the combined evaluation for all of the 
veteran's service-connected disabilities is 50 percent.  
However, separately evaluating the orthopedic (20 percent) 
and neurological (10 percent) manifestations of the veteran's 
service-connected back disability with the veteran's other 
service-connected disabilities would still result in a 
combined disability evaluation of 50 percent.  Thus, this 
alternate method of evaluating the veteran's back disability 
would not result in a higher overall combined evaluation.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's degenerative disc disease of the 
lumbar spine has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran remains employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
an initial rating in excess of 20 percent for the veteran's 
degenerative disc disease of the lumbar spine.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




ORDER

Entitlement to an initial rating in excess of 20 percent for 
the veteran's degenerative disc disease of the lumbar spine 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


